UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1893


DALE EDWIN SANDERS,

                Plaintiff - Appellee,

          v.

STEPHEN R. FARINA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:16-cv-00617-TSE-JFA)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen R. Farina, Appellant Pro Se.     John Joseph O'Donnell, Jr.,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephen R. Farina appeals from the district court’s order

imposing   a   prefiling   injunction      and   $500   in   sanctions    after

Farina’s third improper removal of a lawsuit from state court to

federal court.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Sanders v. Farina, No. 1:16-cv-00617-TSE-JFA

(E.D. Va. filed July 6, 2016; entered July 7, 2016).                We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2